DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REMARKS
No claim amendments were included the reply filed on 11/20/2020.
The affidavit filed on 11/20/2020 is acknowledged.
Claims 1-13 and 15-24 are pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 15-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 requires that a laser or LED provide “above-bandgap monochromatic light”. However, the original filed specification does not disclose said limitation. Although page 6, lines 27-29 of 
Claims 2-13 and 15-24 are rejected as dependent upon rejected claim 1.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 2, 9, 12, 13, 15, 17, 18, and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa et al. (US 20010023702, cited in previous action) in view of Woods et al. (US 20160225928, cited in previous action), Okorogu et al. (US 20100186818, cited in previous action), Ishigaki (US 20170047462, cited in previous action), Krut et al. (US 20060048811, cited in previous action), hereinafter referred to as Nakagawa, Woods, Okorogu, Ishigaki, and Krut, respectively.
Regarding claims 1, 15, 17 and 18, Nakagawa disclose a power-by-light system receiver (solar cell module, Abstract), comprising 
a photovoltaic (PV) diode array of PV diodes (unit cells [101] to [104], ¶0106, Fig 1B) on a supporting substrate [105] (¶0064, Fig 1A), wherein a plurality of the diodes is connected in series (¶0067).
Nakagawa teaches that the PV diode array includes silicon based PV diodes (¶0075). The reference fails to teach that the PV diode array comprises III-V semiconductor PV diodes.
Woods discloses on figure 4 a PV diode analogous to the PV diode of Nakagawa, wherein the PV diode comprises a III-V semiconductor. The device allows for bifacial light collection, wherein heating that results from absorbing unused light is lowered (¶0050). Therefore, it would have been obvious to one having ordinary skill in the art to substitute the PV diodes of Nakagawa with the PV diodes of Woods to allow for bifacial light collection, wherein heating that results from absorbing unused light is lowered (Woods, ¶0050).

Okorogu discloses on figure 1 an integrated substrate analogous to the supporting substrate of Nakagawa, wherein solar cells, which directly corresponds to the PV diodes of Nakagawa, are formed on the integrated substrate. Furthermore, the substrate is optically transparent since light is capable of passing through it (Fig 1). The integrated substrate allows for light to be concentrated directly to the solar cells (¶0024). Thusly, it would have been obvious to one having ordinary skill in the art to substitute the supporting substrate of Nakagawa with the integrated substrate of Okorogu to allow for light to be concentrated directly to the solar cells (Okorogu, ¶0024).
Modified Nakagawa fails to disclose that the system comprises a laser or light emitting diode (LED) providing above-bandgap monochromatic light that illuminates the PV diode array through the transparent substrate, wherein the PV diode array converts the monochromatic light to an electrical output.
Ishigaki discloses a device analogous to the device of modified Nakagawa, wherein the device includes a light source that transmits light to an active layer of a series of PV devices (Abstract). The reference teaches that a light source that comprises a monochromatic source such as an LED or a laser diode is coupled to an optical conduit that directly corresponds to the substrate of modified Nakagawa since optical conduit directs the light from the light source to the PV device (Fig 1A, ¶0030). The incident light is then converted into electrical power by the PV device (¶0031). The light source of Ishigaki is suitable for the intended purpose as the light source of modified Nakagawa since the references are drawn to converting light from a light source into electrical power. Thusly, it would have been obvious to one having ordinary skill in the art to include the light source of Ishigaki as the light source of modified Nakagawa.
Although the references teach that the monochromatic light comprises a laser light (Ishigaki, ¶0030). The references fails to teach that the monochromatic light is above-bandgap.

The references fails to disclose the voltage output of the instant claims. However, said limitations are functional language and intended use, and is therefore not given patentable weight. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478,44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) and MPEP § 2112.01,1. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See In re Schreiber, 128 F.3d 1473,1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997). Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations.
Regarding claim 2, modified Nakagawa discloses all of the limitations as set forth above. Furthermore, the combination of the references teach that the III-V semiconductor comprises GaAs (Woods, ¶0035).
Regarding claim 9, modified Nakagawa discloses all of the limitations as set forth above. Furthermore, the combination of the references teach that the optically transparent substrate comprises glass (Okorogu, ¶0025).
Regarding claim 12, modified Nakagawa discloses all of the limitations as set forth above. Moreover, the references teach that the plurality comprises at least two diodes (unit cells [101] to [104], Nakagawa, Abstract Fig 1B) connected in series.
Regarding claim 13, modified Nakagawa disclose all of the limitations as set forth above. The reference fails to teach that the plurality comprises at least 100 diodes (unit cells [101] to [104], Nakagawa, ¶0067, Fig 1B) connected in series. However, it would have been obvious to one having ordinary skill in the art to duplicate the number of diodes to include at least 100 diodes since the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) and MPEP 2144.04, section VI, subsection B.
Regarding claim 20, modified Nakagawa discloses all of the limitations as set forth above. The references fail to teach that the thickness of the PV diode array is less than 10 microns. However, it would have been obvious to one of ordinary skill in the art to form the PV diode array with the claimed thickness since the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) and MPEP 2144.04, section IV, subsection A. Furthermore, one of ordinary skill would have a reasonable expectation of success in 
Regarding claim 21, modified Nakagawa discloses all of the limitations as set forth above. Furthermore, the references teach that device comprises a light distribution plate or diffuser comprising a scattering structure that homogenizes the monochromatic light to uniformly illuminate the PV diode array through the optically transparent substrate (sunlight reflects in different directions within the waveguide, Okorogu, Fig 2A, ¶0025).
Regarding claims 22 and 23, modified Nakagawa discloses all of the limitations as set forth above. Moreover, the references teach that the device comprises at least one bypass diode wired to shunt current around at least one of the PV diodes, wherein the plurality of the diodes is connected in series to form a folded series diode loop and the bypass diode is wired in parallel across an open end of the loop (Nakagawa, Fig 5, ¶0068). 
Regarding claim 24, modified Nakagawa discloses all of the limitations as set forth above. Furthermore, the references teach that the device comprises an opaque blocking layer [116] to block light from illuminating the at least one bypass diode (bypass diode shielded by a mask [116] from the light, Nakagawa, Fig 1C, ¶0068).
Claims 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa, Woods, Okorogu, Ishigaki, and Krut as applied to claim 1 above, and further in view of Yoshikawa et al. (US 20170200841, cited in previous action), hereinafter referred to as Yoshikawa.
Regarding claims 3-6, modified Nakagawa discloses all of the limitations as set forth above. The references teach that the PV diode array comprises III-V semiconductors. The references fails to disclose the semiconductor diode of the instant claims.
Yoshikawa discloses a III-V PV diode analogous to the PV diodes of modified Nakagawa (Abstract, Fig 1). The diode comprises InGaP (emitter layer [6] comprises InGaP, ¶0061), wherein it 0.9Ga0.1As (¶0038). The PV diode increases the operating efficiency of the device (¶0007). Therefore, it would have been obvious to one having ordinary skill in the art to substitute the PV diodes of modified Nakagawa with the diode of Yoshikawa to increase the operating efficiency of the PV device (Yoshikawa, ¶0007). 
Regarding claim 7, modified Nakagawa discloses all of the limitations as set forth above. The references teach that the PV diode array comprises III-V semiconductors. The references fails to disclose the semiconductor diode of the instant claims.
Yoshikawa discloses a III-V PV diode analogous to the PV diodes of modified Nakagawa (Abstract, Fig 1). The PV diode comprises a p-type window layer [7] indirectly on a substrate (¶0065), an undoped i-type absorber layer [5] on the p-type window layer [7] (¶0049), and an n-type layer [4] on the undoped i-type absorber layer [5] (¶0039). The PV diode increases the operating efficiency of the device (¶0007). Therefore, it would have been obvious to one having ordinary skill in the art to substitute the PV diodes of modified Nakagawa with the diode of Yoshikawa to increase the operating efficiency of the PV device (Yoshikawa, ¶0007). 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa, Woods, Okorogu, Ishigaki, and Krut as applied to claim 1 above, and further in view of Chang et al. (US 20080053518, cited in previous action), hereinafter referred to as Chang.
Regarding claim 8, modified Nakagawa discloses all of the limitations as set forth above. Moreover, the references teach that the optically transparent substrate comprises glass (Okorogu, ¶0025). The references fail to teach that the substrate comprises sapphire.
Chang discloses on figure 2 a PV diode analogous to the PV diodes of modified Nakagawa, wherein the PV diode is formed on transparent substrate [12] that directly corresponds to the substrate of modified Nakagawa. The transparent substrate [12] may comprise glass and sapphire (¶0018). The prior art recognizes the equivalency of glass and sapphire transparent substrates. Thusly, it would have been obvious to substitute the glass substrate of Nakagawa with sapphire transparent substrate of Chang since their equivalency is recognized by the prior art. See In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958) and MPEP 2144.06, section II.
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa, Woods, Okorogu, Ishigaki, and Krut as applied to claim 1 above, and further in view of Jiang et al. (US 20050253213, cited in previous action), hereinafter referred to as Jiang.
Regarding claims 10 and 11, modified Nakagawa discloses all of the limitations as set forth above. The references teach that the PV diode array is bonded to the substrate by an adhesive layer [106] (Nakagawa, Fig 1A, ¶0064). The reference fails to teach the adhesive of the instant claims.
Jiang discloses an adhesive analogous to the adhesive layer of modified Nakagawa, wherein the adhesive adheres the two adjacent substrates. The adhesive layer comprises benzocyclobutene (Fig 3B, ¶0027). The benzocyclobutene adhesive is suitable for the intended purpose as the material of the adhesive layer of modified Nakagawa. Thusly, it would have been obvious to include the benzocyclobutene adhesive of Jiang as the adhesive layer of modified Nakagawa since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). 
Claims 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagawa, Woods, Okorogu, Ishigaki, and Krut as applied to claim 1 above, and further in view of Hiraishi et al. (US 20020139411, cited in previous action), hereinafter referred to as Hiraishi.
Regarding claims 16 and 19, modified Nakagawa disclose all of the limitations as set forth above. Furthermore, the references teach that the PV diode array comprises PV diodes connected in series (Nakagawa, Abstract). The reference fails to teach that the PV diodes are also connected in parallel.
Hiraishi discloses on figure 4A a PV diode array analogous to the PV diode array of modified Nakagawa, wherein the array comprises integrated solar cell segments (Abstract). Furthermore, the reference teaches that the array comprises series and parallel connected PV diodes (¶0040). The series and parallel connection provides a desired voltage generation (¶0038). Thusly, it would have been obvious to one having ordinary skill in the art to modify the PV diode array of modified Nakagawa in view of the disclosure of Hiraishi such that the PV diode includes PV diodes connected in series and parallel to produce a desired voltage generation (Hiraishi, ¶0038).
The reference fails to disclose that the PV diode array most efficiently converts non-uniform illumination by the monochromatic light to electricity. However, said limitations are functional language and intended use, and is therefore not given patentable weight. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) and MPEP § 2112.01, I. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations.
Response to Arguments
Applicant's arguments filed 11/20/2020 have been fully considered but they are not persuasive. Applicant argues that the limitation “above-bandgap monochromatic light” is not new matter and is inherently supported in the originally filed disclosure since it is well known in the art that when absorbing light, a semiconductor material cannot generate power unless the absorbed light has energy above the effective semiconductor bandgap. Additionally, inventor Dr. Erik Skogen argues (see affidavit filed 11/20/2020) that the claim limitation necessarily follows that if monochromatic light is converted into an electrical output, that monochromatic light must necessarily be above bandgap monochromatic light. The Examiner respectfully disagrees. Although photovoltaic diodes need above bandgap light to produce power, the originally filed disclosure does not require that the light emitting diode produce above-bandgap monochromatic light. Furthermore, it is well known in the art that there are other factors, such as temperature, that impact a photovoltaic diode’s ability to convert absorbed light to electrical power. The instant invention does not operate in a closed system, and one of ordinary skill would consider all the factors that determine if the photovoltaic diodes can convert the monochromatic light. Thusly, it is not inherent that only the bandgap of the monochromatic light determines if the electrical output is produced. Due to the lack of this disclosure in Applicant’s specification, the rejection of the claims under 35 USC 112(a) is deemed proper.  
Applicant argues that Nakagawa and Woods do not take into account the efficiency of monochromatic light and thusly there is no motivation to combine the two references as set forth above. Moreover, Applicant states that the motivation to combine said references as set forth above by the Examiner, wherein heating that results from absorbing unused light is lowered is not necessary since In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, the motivation to combine the two references was disclosed by the references and not gleaned from the Applicant’s disclosure regarding the efficiencies of using monochromatic light. Moreover, the invention does not require that only above-bandgap monochromatic light to illuminate the PV diode since the transitional term “comprising” does not exclude other light sources to illuminate the PV diodes. Applicant states that the applied references do not teach that the monochromatic light is totally absorbed. However, the instant claims do not require the monochromatic light to be totally absorbed and it is noted that total absorption of the monochromatic light would likely not happen due to the occurrence of parasitic heating of the PV diodes. Applicant argues that the bifacial PV diode of Woods is not necessary when using Applicant’s monochromatic light. The Examiner disagrees since a bifacial diode is within the scope claims and is capable of converting monochromatic light. 
Regarding the applied reference Okorogu, the Examiner is relying upon the separators, spaces, concentrators, and reflectors of Okorogu. Applicant argues that since Okorogu functions to transmit unused and potentially harmful radiation out of the device before the radiation reaches the solar cell, one of ordinary skill would not be motivated to change the function of Okorogu’s glass substrate to illuminate Nakagawa’s solar cell. The Examiner respectfully disagrees. As set forth immediately above, the Examiner does not take into account Applicant’s disclosed benefits of monochromatic light. Thusly, the Nakagawa in view of Woods would benefit from the functions of the “integrated substrate” of 
Applicant argues that the applied references do not read on instant claim 21 since the waveguide of Okorogu operates to focus light. The Examiner respectfully disagrees. As set forth above, the waveguide reads on Applicant’s claims since the light that enters the waveguide reflects in multiple directions within the waveguide. Furthermore, the waveguide homogenizes the light and uniformly illuminates the photovoltaic diodes since the light that reflects within the waveguide eventually focuses on the photovoltaic diodes. See figure 2A of Okorogu.  
Applicant argues that one of ordinary skill would not modify the applied references with Yoshikawa since the photovoltaic diodes of Yoshikawa function to broaden the light absorption spectrum and the photovoltaic diodes of Applicant’s invention are specifically designed to absorb narrow band, monochromatic light. The Examiner respectfully disagrees. As set forth above, the Examiner did not take into account Applicant’s disclosed benefit of the use of the monochromatic light. The motivation to combine the references is determined by the applied prior art references and does not include knowledge from the Applicant's disclosure since such a reconstruction is improper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). It is noted that the instant claims are not limited .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUJUAN A HORTON whose telephone number is (571)270-7585.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/DUJUAN A HORTON/               Examiner, Art Unit 1721                 
                                                                                                                                                                        /ELI S MEKHLIN/Primary Examiner, Art Unit 1796